

116 HR 5871 IH: Natural Infrastructure and Resilience Act
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5871IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Malinowski (for himself, Mr. Gaetz, Mr. Rooney of Florida, and Mr. Sires) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to make certain natural infrastructure projects eligible for surface transportation block grant funding, and for other purposes.1.Short titleThis Act may be cited as the Natural Infrastructure and Resilience Act.2.Natural infrastructure and resilience(a)In generalSection 101(a) of title 23, United States Code, is amended—(1)by redesignating paragraphs (17) through (34) as paragraphs (18), (19), (20), (21), (22), (23), (25), (26), (27), (28), (29), (30), (31), (32), (33), (34), and (35), respectively;(2)by inserting after paragraph (16) the following:(17)Natural infrastructureThe term natural infrastructure means infrastructure that uses, restores, or emulates natural ecological processes and—(A)is created through the action of natural physical, geological, biological, and chemical processes over time;(B)is created by human design, engineering, and construction to emulate or act in concert with natural processes; or(C)involves the use of plants, soils, and other natural features, including through the creation, restoration, or preservation of vegetated areas using materials appropriate to the region to manage stormwater and runoff, to attenuate flooding and storm surges, and for other related purposes.; (3)by inserting after paragraph (23) (as so redesignated) the following:(24)ResilienceThe term resilience, with respect to a project, means a project with the ability to anticipate, prepare for, or adapt to conditions or withstand, respond to, or recover rapidly from disruptions, including the ability—(A)(i)to resist hazards or withstand impacts from weather events and natural disasters; or(ii)to reduce the magnitude, duration, or impact of a disruptive weather event or natural disaster to a project; and(B)to have the absorptive capacity, adaptive capacity, and recoverability to decrease project vulnerability to weather events or other natural disasters.; and (4)in subparagraph (A) of paragraph (32) (as so redesignated)—(A)by striking the period at the end and inserting “; and”;(B)by striking through the implementation and inserting the following: through—(i)the implementation; and(C)by adding at the end the following:(ii)the consideration of in­cor­por­ating natural infrastructure..(b)Surface transportation block grant programSection 133(b) of title 23, United States Code, is amended—(1)by redesignating paragraphs (4) through (15) as paragraphs (5) through (16), respectively; and(2)by inserting after paragraph (3) the following:(4)Projects that use natural infrastructure alone or in combination with other eligible projects to enhance resilience of a transportation facility otherwise eligible for assistance under this section..